UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE WESLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Henry Coke Morgan, Jr.,
Senior District Judge. (1:97-cr-00382-HCM-2)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Lee Wesley, Appellant Pro Se. James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Johnny Lee Wesley appeals from the district court’s order

denying his motion to reduce his sentence.           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Wesley, No. 1:97-cr-00382-HCM-2 (E.D. Va. Feb. 24, 2016).                   We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2